Order entered June 10, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00710-CV

  IN RE DANA WALLACE SHELTON F/K/A DANA WALLACE BOURQUE, Relator


                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-07-01651

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE